     Case 2:20-mj-01755-DUTY Document 9 Filed 04/20/20 Page 1 of 2 Page ID #:17
                                                                               CLERK, U.S. D
                                                                                            STRICTCOURT
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA                          APB 20 ?_~~~~0
                                                                            CENTRAL DISTRICT
                                                                                             OF CALIFORNIA
                                 CRIMINAL MINUTES -GENERAL                  ~Y                     DEPUTY

Case No. ~~ ~ 1~. ~              ~'~~ ~'SS — ~( Ll,~ 1                  Date                    0
Title         United States v.



Present: The Honorable Gail J. Standish
                 wons~~U(~                         C~~~~           n/a
                 Deputy Clerk                           Court Reporter /Recorder
        Attorneys Present for Government:                    Attorneys Present for Defendant:
                         n/a                                                n/a
Proceedings:            (IN CHAMBERS)ORDER OF DETENTION —SUPERVISED
                        RELEASE ALLEGATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 1 S U.S.C. § 3143(a) folio ing Defendant's arrest for alleged violations) of the
terms of Defendant's O probation / supervised release.
        The Court nds that
       A.          Defendant has not carried his/her burden of establishing by clear and
convincing evid nce that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142 -c)]. This finding is based on:
                       Lack of bail resources
                       Refusal to interview with Pretrial Services
                ❑      No stable residence or employment
                ❑      Previous failure to appear or violations of probation, parole, or release
                       Ties to foreign countries
                       Allegations in petition




MRW-2(5/IS)                           CRIMINAL MINUTES- GENERAL                                 Page I of 2
     Case 2:20-mj-01755-DUTY Document 9 Filed 04/20/20 Page 2 of 2 Page ID #:18

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                 ~.            CRIMINAL MINUTES -GENERAL
 Case No.                020- MJ- D1755                                Date    ap    ~
 Title        United States v. ~/ ~


       B.            Defendant has not carried his/her burden of establishing by clear and
 convincing i nce that Defendant will not endanger the safety of any other person or the
 community if releas d[18 U.S.C. § 3142(b-c)]. This finding is based on:

                      Nature of previous criminal convictions
                ❑     Allegations in petition
                ❑     Substance abuse
                ❑     Already in custody on state or federal offense




                                                * **
         IT IS THEREFORE ORDERED that the defendant be detained pending~

                lw~~~X             Qn                    ~.      ~'~ '~-l~itQ„
                                    1




MRW-2(5/15)                         CRIMINAL MINUTES -GENERAL                          Paee 7 of 7
